                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-03728-PAB

MICHAEL YOUNG-VALDIVIA,

       Applicant,

v.

JOHNNY CHOATE, Warden of the Aurora Contract Detention Facility, and
JOHN FABBRICATORE, Field Office Director, Enforcement and Removal Operation,
US Immigration and Custom Enforcement,

       Respondents.


                                ORDER OF DISMISSAL


       Before the Court is Respondents’ Motion to Dismiss Application for Writ of

Habeas Corpus. Docket No. 21. For the reasons set forth below, the Court grants the

Motion, denies the Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241, Docket No. 5, as moot, and dismisses this action without prejudice for lack of

jurisdiction.

I. BACKGROUND

       On January 4, 2021, Applicant Michael Young-Valdivia filed pro se an Application

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, Docket No. 1, challenging

his detention by Immigration and Customs Enforcement (“ICE”) at a detention center in

Aurora, Colorado. Applicant is subject to a reinstated order of removal and he

contends his detention has become unlawfully prolonged. As relief Applicant requests

either a hearing before an Immigration Judge or to be released under appropriate

                                           1
conditions of supervision.

       On February 24, 2021, Respondents filed a Response to Order to Show Cause,

Docket No. 16, arguing the Application lacks merit and on March 11, 2021, Applicant

filed a Reply, Docket No. 19. On May 26, 2021, Respondent filed the referenced Motion

to Dismiss, Docket No. 21, asserting the Application is now moot because Applicant

was released on conditions of supervision on April 15, 2021.

       Applicant has not filed a Response to the Motion as directed in a Minute Order,

Docket No. 22, filed on June 3, 2021. On June 16, 2021, the copy of the Minute Order

that was mailed to Applicant at the Aurora detention center was returned to the Court

undelivered and a handwritten notation on the returned envelope reads “Not here.”

Docket No. 23.

II. ANALYSIS

       “Mootness is a threshold issue because the existence of a live case or

controversy is a constitutional prerequisite to federal court jurisdiction.” McClendon v.

City of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996). “To involve the jurisdiction of

a federal court, a litigant must have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial decision.”

Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). At all stages of the case, the

parties must have a “personal stake in the outcome” of the lawsuit. Spencer v. Kemna,

523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477-78). Federal courts have no

authority to give an opinion upon a question that is moot due to events that occur during

the pendency of the action. Church of Scientology v. United States, 506 U.S. 9, 12

(1992).

                                             2
       Where a habeas petitioner has been released from custody, the petition must be

dismissed as moot unless one of the following exceptions to the mootness doctrine

applies: “(1) secondary or ‘collateral’ injuries survive after resolution of the primary

injury; (2) the issue is deemed a wrong capable of repetition yet evading review; (3) the

defendant voluntarily ceases an allegedly illegal practice but is free to resume it at any

time; or (4) it is a properly certified class action suit.” Riley v. I.N.S., 310 F.3d 1253,

1257 (10th Cir. 2002).

       As indicated, Applicant is challenging the lawfulness of his detention pursuant to

a reinstated order of removal. As relief he seeks either a hearing before an

Immigration Judge or release under appropriate conditions of supervision. Respondent

has submitted a Supplemental Declaration of Deportation Officer Sarah Garcia

declaring under penalty of perjury that “[o]n April 15, 2021, ICE released Petitioner on

an order of recognizance pursuant to humanitarian parole under to [sic] 8 U.S.C.

§ 1182(d)(5).” Docket No. 21-1 at 2, para. 5. Respondent also has submitted a copy of

the Order of Release on Recognizance. Docket No. 21-2. Applicant has not filed

anything indicating he remains in custody or suffers some ongoing harm that may be

redressed by a favorable judicial decision in this action. Thus, it appears that this case

is moot because Applicant has obtained the relief he requested: namely, he has been

released from detention on conditions of supervision. See Riley, 310 F.3d at 1255,

1257 (holding that the petitioner’s release from detention under an order of supervision

mooted his challenge to the legality of his extended detention by immigration

authorities).

       Moreover, the Court finds that none of the exceptions to the mootness doctrine

                                              3
recognized in Riley apply. Exception (1) is not implicated because Applicant has not

alleged or shown any collateral injury resulting from his former detention that does not

stem from the reinstated order of removal. See Herrera v. Holder, No. 14-cv-00218-

PAB, 2014 WL 3672116 at *2 (D. Colo. July 23, 2014) (citing Ferry v. Gonzales, 457

F.3d 1117, 1132 (10th Cir. 2006)).

        Exception (2) does not apply because any concern that Applicant might be

detained again for a prolonged period is based on speculation and therefore fails to

satisfy the requirements of Article III. See McAlpine v. Thompson, 187 F.3d 1213,

1218 (10th Cir. 1999) (noting that speculation that a defendant will “break the law or

otherwise violate the conditions of their release . . . would undermine our presumption of

innocence . . . and the rehabilitative focus of the parole system”). There also is no

reason to believe that if Applicant is detained again in the future, “the detention will be

so short in duration as to deny Applicant the ability to litigate his claim at that time.”

Herrera, 2014 WL 3672116 at *3.

        Exception (3), the “voluntary cessation” doctrine, provides Applicant no recourse

because there is no indication Applicant was released with the intention of later revoking

that release, simply to evade review. See id.

        Exception (4) does not apply because this is not a properly certified class action

suit.

III. CONCLUSION

        Based on the above findings, the Court concludes that Applicant’s release from

detention on conditions of supervision moots his claims in the Application. For the

reasons stated herein, it is

                                               4
       ORDERED that Respondent’s Motion to Dismiss Application for Writ of Habeas

Corpus, Docket No. 21, is GRANTED. It is further

       ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241, Docket No. 5, is DENIED as moot and this action is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction. It is further

       ORDERED that leave to proceed in forma pauperis on appeal is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith. See Coppedge v. United States, 369 U.S. 438 (1962). If

Applicant files a notice of appeal he must also pay the full $505 appellate filing fee or file

a motion to proceed in forma pauperis in the United States Court of Appeals for the

Tenth Circuit within thirty days in accordance with Fed. R. App. P. 24.



       DATED June 23, 2021.

                                                         BY THE COURT:



                                                         PHILIP A. BRIMMER
                                                         Chief United States District Judge




                                              5
